CLD-065                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-3183
                                       ___________

                             IN RE: JOSEPH ARUANNO,
                                                Petitioner
                       ____________________________________

                     On a Petition for Writ of Mandamus from the
               United States District Court for the District of New Jersey
       (Related to D.N.J. Civ. No. 04-cv-03066 and D.N.J. Civ. No. 01-cv-00789)
                      ____________________________________

                    Submitted Pursuant to Rule 21, Fed. R. App. P.
                                November 24, 2015
              Before: FISHER, JORDAN and VANASKIE, Circuit Judges

                           (Opinion filed December 10, 2015)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       Joseph Aruanno petitions for a writ of mandamus, seeking to have the District

Court rule on his motion to reinstate Bagarozy v. Harris, D.N.J. Civ. No. 04-cv-03066.

Because the District Court has already ruled on the motion, we will dismiss the petition



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
as moot. However, as explained below, we suggest that the District Court consider

certain of Aruanno’s filings as motions to reconsider that ruling.

       Aruanno is a civilly-committed detainee under the New Jersey Sexually Violent

Predator Act. His complaint in Bagarozy complains of conditions at the Special

Treatment Unit (“STU”) Annex in Avenel, New Jersey. In 2008, the Bagarozy matter

and another matter, Hasher, et al. v. Corzine, et al., D.N.J. No. 07–cv–01212, were

consolidated with a case that commenced in 2001, Alves, et al. v. Ferguson, et al., D.N.J.

No. 01–cv–00789. The District Court certified a plaintiff class, and the parties reached a

settlement agreement, approved by the District Court. We affirmed the settlement in

March 2014. See C.A. Nos. 13–1071 and 13–1072.

       As we recently explained in another mandamus proceeding, in April 2014,

Aruanno filed motions to reinstate or reopen the Hasher and Bagarozy actions. In re

Aruanno, C.A. No. 14-4585, 599 F. App’x 418, 418-19 (3d Cir. 2015) (per curiam). The

motions were identical except for their case captions. One motion mentioned Hasher in

its caption. That motion was docketed at # 236 in Alves. The District Court promptly

acted on that motion, construing it “as a request to sever certain claims originally filed in

Hasher from the terminated consolidated class action in Alves, and it granted the motion

by severing all non-settled Hasher claims from D.N.J. No. 01–cv–00789 and reinstating

those claims to the active docket in D.N.J. No. 07–cv–01212.” In re Aruanno, 599 F.

App’x at 419.

                                              2
       Aruanno’s motion that mentioned Bagarozy in its caption was docketed at #104 in

D.N.J. Civ. No. 04-cv-03066, despite the Clerk’s April 2009 docket entry advising that

there were to be no further filings in that case. However, the docket for Alves reflects

that the motion was transferred to that docket on November 10, 2014, at Dkt. #253. We

explained in the earlier mandamus proceeding that while the four-month delay since the

transfer of the motion to the Alves docket was of some concern, we were confident that

the District Court would rule on Aruanno’s motion in short order. Id. at 419. While there

is no indication on the Bagarozy docket that the motion has been resolved, that is

understandable, given the Clerk’s order that no further filings would be docketed in that

case. And the District Court did rule on Aruanno’s motion—the order is docketed in the

Alves proceeding at Docket #260. The District Court stated that the motion to reopen

docketed at #253 was identical to the motion to reopen Hasher, which had already been

granted. The Court thus denied #253 as moot. Because the District Court has already

ruled on Aruanno’s motion, we must dismiss his motion for a writ of mandamus. See

Blanciak v. Allegheny Ludlum Corp., 77 F.3d 690, 698-99 (3d Cir. 1996).

       We recommend, however, that the District Court consider Aruanno’s letters

docketed in Alves at #261 and #262 as motions to reconsider the Court’s April 17, 2015

order that denied #253 as moot. Aruanno appears to explain that the motion docketed at

#253 was not seeking to reopen Hasher; rather, he was seeking to reopen unsettled

matters in Bagarozy. We note that in its order the District Court stated that Aruanno’s

                                             3
motion “does not specify which claims, other than those which have been revived in

Hasher, Aruanno wishes to have reopened and reconsidered.” Dist. Ct. Order, Dkt. #260

at 2. It appears that Aruanno has attempted to remedy that situation in an attachment to

his letter dated April 21, 2015 (Dkt. #261). We express no opinion as to the merit of

Aruanno’s motion.

      For the foregoing reasons, the petition for a writ of mandamus will be dismissed.




                                            4